739 N.W.2d 87 (2007)
William A. SADOWY and Walter A. Sadowy, Plaintiffs-Appellees,
v.
DETROIT EDISON COMPANY and DTE Energy Company, Defendants-Appellants.
Docket No. 134752. COA No. 278789.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 2, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the question whether, in light of this Court's holding in Trentadue v. Buckler Automatic Lawn Sprinkler Co., 479 Mich. 378, 738 N.W.2d 664 (2007), and Jackson Co. Hog Producers v. Consumers Power Co., 234 Mich.App. 72, 81-83, 592 N.W.2d 112 (1999), the plaintiffs' claim is barred by the statute of limitations. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court. The motion for peremptory reversal is DENIED. We further ORDER that trial court proceedings are stayed pending the completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.
WEAVER, J., dissents and states as follows:
I dissent from the majority's decision to remand this case to the Court of Appeals for consideration as on leave granted in light of Trentadue v. Buckler Automatic Lawn Sprinkler Co., 479 Mich. 378, 738 N.W.2d 664 (2007).
I would grant the application for leave to appeal, and request that the majority of four reconsider its decision eliminating the common-law discovery rule on the basis of my dissent in Trentadue, supra at 407-430, 738 N.W.2d 664.
MICHAEL F. CAVANAGH, J., joins the statement of WEAVER, J.